Exhibit 10.1

 

ORDER FOR SUPPLIES OR SERVICES

PAGE 1 OF 7

1. CONTRACT/PURCH. ORDER/

AGREEMENT NO.

M67854-07-D-5006

2. DELIVERY ORDER/ CALL
NO.

0004

3. DATE OF ORDER/CALL

( YYYYMMMDD)

2007 Mar 08

4. REQ./ PURCH. REQUEST NO.



MIPR7EDBQ7M023

5. PRIORITY

 

 

 

 

 

6. ISSUED BY

MARINE CORPS SYSTEMS COMMAND

2200 LESTER STREET

QUANTICO VA 22134-6050

CODE   M67854

7. ADMINISTERED BY (if other than 6)

DCMA ATLANTA

2300 LAKE PARK DRIVE

SUITE 300

SMY NRA GA 30080

CODE S1103A

8. DELIVERY FOB

    x DESTINATION

    o OTHER

(See Schedule if other)

 

 

 

 

 

 

 

9. CONTRACTOR

                     FORCE PROTECTION INDUSTRIES, INC

NAME        DAMON WALSH

AND           9801 HIGHWAY 78, #1

ADDRESS LADSON SC 29456

CODE   1EFH8

FACILITY

10. DELIVER TO FOB POINT BY (Date)

( YYYYMMMDD)

SEE SCHEDULE



11. MARK IF BUSINESS IS

      x SMALL

      o SMALL DISADVANTAGED

      o WOMEN-OWNED

 

12. DISCOUNT TERMS
Net 30 days

 

13. MAIL INVOICES TO THE ADDRESS IN BLOCK

See Item 15

 

 

 

 

14. SHIP TO

FY 4462-437 LRS/LGR DCO

FRANK ROSE

113 S. BATES ST BLDG 178

CHARLESTON AFB SC 29404

CODE   FY 4462

15. PAYMENT WILL BE MADE BY

DFAS COLUMBUS SOUTH ENTITLEMENT OPS

P.O. BOX 182264

COLUMBUS OH 43218-2264

CODE   HQ0338

MARK ALL

PACKAGES AND

PAPERS W ITH

IDENTIFICATION

NUMBERS IN

BLOCKS 1 AND 2.

 

16.

TYPE

OF

ORDER

DELIVERY/CALL x

This delivery order/call is issued on another Government agency or in accordance
with and subject to terms and conditions of above numbered contract.

PURCHASE

Reference your quote dated
Furnish the following on terms specified herein. REF :

 

ACCEPTANCE. THE CONTRACTOR HEREBY ACCEPTS THE OFFER REPRESENTED BY THE NUMBERED
PURCHASE

ORDER AS IT MAY PREVIOUSLY HAVE BEEN OR IS NOW MODIFIED, SUBJECT TO ALL OF THE
TERMS

AND CONDITIONS SET FORTH, AND AGREES TO PERFORM THE SAME.

 

 

 

 

 

 

 

NAME OF CONTRACTOR

 

SIGNATURE

 

TYPED NAME AND TITLE

 

DATE SIGNED
(YYYYMMMDD)

o If this box is marked, supplier must sign Acceptance and return the following
number of copies:

 

17. ACCOUNTING AND APPROPRIATION DATA/ LOCAL USE

 

     See Schedule

 

18. ITEM NO.

19. SCHEDULE OF SUPPLIES/ SERVICES

20. QUANTITY

ORDERED/

ACCEPTED*

21. UNIT

22. UNIT PRICE

23. AMOUNT

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

24. UNITED STATES OF AMERICA

TEL: 703-432-5028

EMAIL: terence.mcginn@usmc.mil

BY: TERRY MCGINN

[g78281kei001.jpg]

 

CONTRACTING / ORDERING OFFICER

25. TOTAL

$16,260,713.00

*If quantity accepted by the Government is same as
quantity ordered, indicate by X. If different, enter actual
quantity accepted below quantity ordered and encircle.

26. DIFFERENCES

 

 

 

 

 

 

27a. QUANTITY IN COLUMN 20 HAS BEEN

 

o INSPECTED    o RECEIVED    o

ACCEPTED, AND CONFORMS TO THE
CONTRACT EXCEPT AS NOTED

 

 

b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE

c. DATE

(YYYYMMMDD)

d. PRINTED NAME AND TITLE OF AUTHORIZED

GOVERNMENT REPRESENTATIVE

 

 

 

e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE

28. SHIP NO.

29. DO VOUCHER NO.

30. INITIALS

 

 

 

f. TELEPHONE NUMBER

g. E-MAIL ADDRESS

o PARTIAL

o FINAL

32. PAID BY

33. AMOUNT VERIFIED

CORRECT FOR

 

 

 

 

 

36. I certify this account is correct and proper for payment.

31. PAYMENT

o COMPLETE

o PARTIAL

o FINAL

 

34. CHECK NUMBER

a. DATE

b. SIGNATURE AND TITLE OF CERTIFYING OFFICER

 

35. BILL OF LADING NO.

(YYYYMMMDD)

 

 

 

 

 

 

 

 

37. RECEIVED AT

38. RECEIVED BY

39. DATE RECEIVED
     (YYYYMMMDD)

40.TOTAL

     CONTAINERS



41. S/R ACCOUNT NO.

42. S/R VOUCHER NO.

DD Form 1155, DEC 2001

PREVIOUS EDITION IS OBSOLETE.

 

--------------------------------------------------------------------------------


 

Section B - Supplies or Services and Prices

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0008

 

 

 

 

 

 

 

 

 

$

NTE

 

 

 

Buffalo

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

Buffalo Vehicle overpacked with manuals. IAW SOW and PS

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

0.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0008AB

 

 

 

19

 

Each

 

$

854,827.00

 

$

16,241,713.00 NTE

 

 

 

Buffalo 1-A 12 seat

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: MIPR7EDBQ7M023

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: MIPR7EDBQ7M023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

16,241,713.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AB

 

 

 

 

 

 

 

$

16,241,713.00

 

 

 

CIN: MIPR7EDBQ7M023

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0009

 

 

 

19

 

Each

 

$

1,000.00

 

$

19,000.00 NTE

 

 

 

On-Board Consumables

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

Buffalo OBC. IAW SOW and PS

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

MILSTRIP: MIPR7EDBQ7M023

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: MIPR7EDBQ7M023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

19,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AB

 

 

 

 

 

$

19,000.00

 

 

 

CIN: MIPR7EDBQ7M023

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Section E - Inspection and Acceptance

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

0008

 

Origin

 

Government

 

Origin

 

Government

0008AB

 

Origin

 

Government

 

Origin

 

Government

0009

 

Origin

 

Government

 

Origin

 

Government

 

4

--------------------------------------------------------------------------------


 

Section F - Deliveries or Performance

 

SPECIAL DELIVERY INSTRUCTIONS

 

The contractor, as an independent contractor and not as an agent of the U.S.
Government, shall furnish all engineering, scientific, and supporting labor,
supplies, services, facilities and equipment necessary for the delivery of 19
Buffalo MPCV systems for the Army. The Buffalo MPCV systems delivered under this
contract for the Army shall be in the latest production configuration as
produced under ARMY Contract No. W56HZV-06-C-0245 and represented by hull number
90.

 

DELIVERY INFORMATION

 

CLIN

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

0008

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0008AB

 

01-MAY-2007

 

1

 

FY4462-437 LRS/LGR DCO

 

FY4462

 

 

 

 

 

 

FRANK ROSE

 

 

 

 

 

 

 

 

113 S. BATES ST BLDG 178

 

 

 

 

 

 

 

 

CHARLESTON AFB SC 29404

 

 

 

 

 

 

 

 

843-963-3436

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0008AB

 

04-JUN-2007

 

2

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0008AB

 

02-JUL-2007

 

2

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0008AB

 

06-AUG-2007

 

3

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0008AB

 

04-SEP-2007

 

3

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0008AB

 

01-OCT-2007

 

3

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0008AB

 

01-NOV-2007

 

3

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0008AB

 

03-DEC-2007

 

2

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0009

 

01-MAY-2007

 

1

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0009

 

04-JUN-2007

 

2

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

5

--------------------------------------------------------------------------------


 

0009

 

02-JUL-2007

 

2

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0009

 

06-AUG-2007

 

3

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0009

 

04-SEP-2007

 

3

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0009

 

01-OCT-2007

 

3

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0009

 

01-NOV-2007

 

3

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

0009

 

03-DEC-2007

 

2

 

(SAME AS PREVIOUS LOCATION)

 

FY4462

 

 

 

 

 

 

FOB: Destination

 

 

 

D.O. 0004 MARK FOR ADDRESS

Assured Mobility Systems

Theater Support Center (AMS-TSC) ManTech

Victory Loop North Building #9227

Camp Anaconda, Balad Air Base, Iraq APO AE 09391

 

Dave Weiss David.Weiss@ManTech.com and Jason Shay Jason.Shay@ManTech.com

Telephone: 318-829-2315/2329/2322/2388

UIC: W4GV40

DODAAC: W91M2C

 

6

--------------------------------------------------------------------------------


 

Section G - Contract Administration Data

 

ACCOUNTING AND APPROPRIATION DATA

 

AB: 2172035 0000 1C 1C09 53202881129 31E1 RF01 MIPR7EDBQ7M023 7ZCBNR S20113

COST CODE: 53202881129

AMOUNT: $16,260,713.00

CIN MIPR7EDBQ7M023: $16,260,713.00

 

7

--------------------------------------------------------------------------------